

115 HRES 1080 IH: Recognizing the important role of chefs in responding to natural disasters.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1080IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mrs. Torres (for herself and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the important role of chefs in responding to natural disasters.
	
 Whereas, on January 12, 2010, a 7.0 magnitude earthquake struck Haiti, taking the lives of approximately 250,000 people and displacing at least 1,500,000 people;
 Whereas following a trip to postearthquake Haiti, Chef José Andres founded World Central Kitchen, a group of chefs committed to developing creative solutions to hunger and poverty;
 Whereas World Central Kitchen has provided fresh, nutritious meals from locally sourced ingredients in disaster zones in the United States and internationally;
 Whereas World Central Kitchen, through local partners including Bryan Caswell’s Reef Restaurant, the Texas Children’s Hospital, and the George R. Brown Convention Center, provided over 20,000 meals to victims of Hurricane Harvey in Houston, Texas;
 Whereas World Central Kitchen and the #ChefsForPuertoRico volunteer network have provided more than 3.6 million meals to individuals impacted by Hurricane Maria in Puerto Rico;
 Whereas World Central Kitchen and the #ChefsForCalifornia volunteer network have provided more than 50,000 meals to individuals impacted by the 2018 California wildfires, and 50,000 meals to individuals impacted by the 2017 California wildfires;
 Whereas World Central Kitchen and the #ChefsForGuatemala volunteer network have provided more than 300,000 meals to victims of the Fuego Volcano eruption; and
 Whereas World Central Kitchen has provided more than 80,000 meals to victims of Hurricane Florence in North Carolina and South Carolina: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the leadership of Chef José Andres in founding World Central Kitchen and providing nutritious, fresh meals in multiple disaster zones;
 (2)applauds the selfless and heroic efforts of the many volunteer chefs who have contributed to disaster relief efforts; and
 (3)encourages the United States Agency for International Development, the Federal Emergency Management Agency, and other United States agencies involved in disaster responses to incorporate best practices from World Central Kitchen and its volunteer networks of chefs and to increase the availability of fresh and nutritious food in the context of disaster response.
			